                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              HUNTINGTON DIVISION

RHONDA K. WELLMAN,

              Plaintiff,

v.                                                      Case No.: 3:18-cv-00091


HASAN NORJIGITOV, and
KEEN CARGO INC.,

              Defendants.


                      MEMORANDUM OPINION and ORDER

       Pending are Plaintiff’s Motion to Compel Defendant to Provide Responses to

Plaintiff’s Second Set of Request for Production of Documents, (ECF No. 60), and

Plaintiff’s Notice of Withdrawal of Motion to Compel Defendant to Provide Responses to

Plaintiff’s Second Set of Request for Production of Documents, (ECF No. 69). In view of

the Notice of Withdrawal, the Motion to Compel is DENIED, (ECF No. 60), as moot.

       Also pending is Plaintiff’s Amended Motion to Compel Defendant Keen Cargo Inc.

to Provide Sufficient Answers to Plaintiff’s Interrogatories, (ECF No. 52). Defendant Keen

Cargo Inc. (“Keen”) has responded in opposition to the Motion, (ECF No. 58), and

Plaintiff has replied. (ECF No. 62). For the reasons that follow, the Motion is GRANTED,

in part, and DENIED, in part, as set forth below.

       Interrogatory No. 2

       Plaintiff asks Keen to provide information about each lawsuit and claim asserted

in the past five years where it was suggested or alleged that a person was injured or killed

as a result of an act or omission of someone driving for Keen. In response, Keen provided

                                             1
the style of a single lawsuit that was filed in Brooke County, West Virginia. Plaintiff found

this answer to be deficient, because Plaintiff was aware that drivers for Keen had been

involved in fifteen accidents in the last twenty-four months, seven of which resulted in

injuries to fourteen people. Keen defended its response, however, indicating that the

Brooke County lawsuit was “the only suit known to [Keen] in which it was named as a

defendant.” (ECF No. 58 at 1). Keen explained that it did not employ drivers or

independent contractors as drivers. Instead, it contracted with other companies to supply

drivers and paid those companies directly.

       Having carefully reviewed the interrogatory and Keen’s answer, the Court

ORDERS Keen within seven days of the date of this Order to provide Plaintiff with the

information requested in Interrogatory No. 2 for any claim or lawsuit known to Keen

involving a vehicle transporting shipments as part of, or on behalf of, Keen’s business

operations, regardless of who was driving the vehicle and regardless of whether Keen was

sued or named in the claim or lawsuit. Plaintiff did not ask only for claims or lawsuits in

which Keen was named as a party, nor did Plaintiff show any particular concern regarding

the legal relationship between Keen and Keen’s drivers. Rather, Plaintiff sought

information about claims and lawsuits involving individuals transporting shipments for

Keen. Consequently, Keen should provide that information

       Interrogatory No. 3

       Plaintiff requests information regarding communications “of any kind” between

“any federal and/or state agency and Keen” during the past five years that involve

compliance or noncompliance with state and/or federal laws and/or regulations. Keen

objects to the interrogatory as overly broad, arguing that being asked to “identify and

explain” every such communication from the multitude of agencies with which Keen

                                             2
interacts for a period of five years is unreasonable on its face. Keen points out that the

request does not limit its scope to communications concerning the co-defendant or even

to Keen, itself; rather, it seeks all communications.

       The undersigned agrees with Keen that Plaintiff’s request is overly broad on its

face. Plaintiff fails to identify any particular agency, either state or federal, or any specific

type of regulation(s) about which she seeks information. Keen is an interstate motor

carrier likely subject to laws, regulations, rules, and agency oversight by the forty-eight

contiguous states, as well as the United States. Many of these laws, rules, and regulations

have no relevance to this case. Consequently, Keen’s compliance or noncompliance with

them is irrelevant. An interrogatory that requires Keen to search, gather, identify, and

explain useless communications is not proportional to the needs of the case and, thus, is

beyond the scope of permissible discovery. See Fed. R. Civ. P. 26(b)(1). Therefore,

Plaintiff’s motion to compel an additional response to this interrogatory is DENIED. If

Plaintiff requires information regarding Keen’s compliance with regulations pertinent to

the issues in this case, then Plaintiff needs to draft a more specific interrogatory.

       Interrogatory No. 5

       In this interrogatory, Plaintiff asks several questions regarding the load

transported by co-defendant, Hasan Norjigitov. Keen answered some of the questions,

but failed to provide detailed information about the reasons for and duration of various

stops taken by Mr. Norjigitov during a 24-hour travel period. Plaintiff asks the Court to

compel Keen to provide more detailed information about what the co-defendant did

during his stops. Plaintiff contends that an investigation of Mr. Norjigitov’s logs suggests

that Mr. Norjigitov may have intentionally falsified or manipulated the logs. Plaintiff

argues that the information sought is readily accessible to Keen, although Plaintiff fails to

                                               3
explain the factual basis for that contention. Keen, on the other hand, denies that it has

any additional knowledge concerning of Mr. Norjigitov’s trip, including the details of his

stops. Keen states that Daily Logs prepared by Mr. Norjigitov constitute the extent of

Keen’s information on the subject.

       To the extent that Keen does have additional information—either in its possession,

or reasonably accessible to it—regarding the reasons for and/or duration of Mr.

Norjigitov’s stops during the relevant twenty-four hour period, Keen is ORDERED to

provide that information to Plaintiff within seven days of the date of this Order.

However, if Mr. Norjigitov is the only available source of that information, then Plaintiff

will have to direct her inquiry to Mr. Norjigitov.

       Interrogatory No. 8

       Plaintiff asks Keen to identify the steps it took to qualify Hasan Norjigitov as a

driver in accordance with the Federal Motor Carrier Safety Act. Keen objects to the

interrogatory as irrelevant and disproportional, stating that the Federal Motor Carrier

Safety Act does not require a commercial trucking broker to qualify drivers and adding

that Keen did not take any steps to qualify Hasan Norjigitov to obtain or hold a valid

commercial driver’s license. Plaintiff states that she seeks a simple answer to a simple

question; that being, what steps, if any, did Keen take to qualify Mr. Norjigitov as a driver

before letting him operate under Keen’s authority? According to Plaintiff, Keen has not

answered this question. The undersigned agrees with Plaintiff. Keen has answered other

questions that were not asked by Plaintiff, but has not directly responded to Plaintiff’s

query. Therefore, Keen is ORDERED within seven days of the date of this Order to

provide an answer to Interrogatory No. 8.



                                             4
       Interrogatory Nos. 11 and 12

       In these interrogatories, Plaintiff asks for (1) the identity of any person who

participated in investigating the accident described in the Complaint; (2) a description of

the documents compiled as a result of any such investigation; and (3) the identity and

detailed description of any statements made by Hasan Norjigitov following the accident.

Keen objects to the requests on the grounds of attorney-client privilege and the attorney

work product protection. Otherwise, Keen refers Plaintiff to the investigation performed

after the accident by law enforcement.

       Plaintiff argues that this response is inadequate for two reasons. First, Keen may

have been required to conduct an investigation in the normal course of its business as a

motor carrier. In that case, any such investigation would not be privileged or protected.

Second, even if the information collected by Keen, or on its behalf, is privileged or

protected, Plaintiff contends that Keen is still required to submit a privilege log pursuant

to Fed. R. Civ. P. 26(b)(5)(A)(ii), so that Plaintiff can decide it she wishes to challenge the

designation.

       Keen responds that its answer makes clear that any investigation, other than the

one performed by law enforcement, was completed by Keen’s current counsel or persons

working under the direction of counsel. Therefore, Keen should not have to disclose the

identities of those individuals, nor should Keen have to submit a privilege log identifying

documents that its current counsel created after being retained in the instant matter, as

by doing so, Keen would run the risk of disclosing its defense activities and strategies.

       In reply, Plaintiff emphasizes the difference between the absolute privilege

afforded to attorney-client communications and the qualified protection given to fact

attorney work product. Plaintiff points to Keen’s contention that the cause of the accident

                                              5
was an unknown vehicle, which pulled in front of Mr. Norjigitov causing him to stop his

truck to avert a collision. Keen attributes its belief about the accident’s cause to a

statement allegedly made by Mr. Norjigitov to an investigating officer. Plaintiff indicates

that the official report of the investigation prepared by law enforcement does not contain

such an explanation for the accident. Therefore, Plaintiff presumes that Keen’s counsel

must have located an additional witness to, or statement or report about, the accident that

has not been produced to Plaintiff. Plaintiff argues that such a witness or information

should be revealed due to its critical factual importance to the case.

       In regard to Plaintiff’s last point, if indeed there is a witness or document known

to Keen that Keen intends to use in support of a claim or defense, then Keen is obligated

to disclose that witness or document pursuant to Fed. R. Civ. P. 26(a)(1)(A). Accordingly,

if Keen has not made already made a required disclosure, then Keen is ORDERED to do

so within seven days of the date of this Order.

       As to Keen’s claim of attorney-client privilege and work product protection,

procedurally, when a party withholds information from discovery on the basis of a

privilege or protection, the party is required to produce contemporaneously with its

discovery response a privilege log that satisfies the requirements of Federal Rule of Civil

Procedure 26(b)(5)(A). That rule requires the party withholding any documents to: (1)

“expressly make the claim;” and (2) “describe the nature of the documents,

communications, or tangible things not produced or disclosed—and do so in a manner

that, without revealing information itself privileged or protected, will enable other parties

to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A). Keen has expressly asserted the privilege

and protection, but has not described the nature of any documents, communications, or

tangible things withheld. Keen implies that all of the materials withheld from discovery

                                             6
were produced by counsel, at the request of counsel, or under the direction of counsel and

were created entirely in the course of defending Keen in this civil action. Plaintiff is

skeptical of Keen’s representation, because Keen specifically refers to a statement

allegedly made by co-defendant Norjigitov to an investigating officer, which could not

have been made after institution of this civil action as the official police investigation of

the accident predated the lawsuit. As such, any statement by Norjigitov to an officer would

not be privileged or protected as work product.

       Generally, the work product doctrine protects from discovery “documents and

tangible things that are prepared in anticipation of litigation or for trial by or for another

party or its representative (including the other party's attorney, consultant, surety,

indemnitor, insurer, or agent).” Fed. R. Civ. P. 26(b)(3)(A). Work product falls into two

categories: (1) ordinary “fact” work product, which does not contain an attorney’s mental

impressions and may be discoverable under Rule 26(b)(3)(A) if the adverse party can

show a substantial need for the materials and an inability, without undue hardship, to

obtain their substantial equivalent by other means; and (2) “opinion” work product,

which contains the mental impressions, conclusions, opinions, or legal theories of

counsel. In re Grand Jury Proceedings, Thursday, Special Grand Jury Session Sept.

Term, 1991, 33 F.3d 342, 348 (4th Cir. 1994). In contrast to fact work product, opinion

work product enjoys almost absolute immunity from discovery.

       Here, Plaintiff is not asking Defendant to prepare a privilege log detailing the

contents of defense counsel’s litigation file or listing every communication defense

counsel has exchanged with their client. Instead, Plaintiff seeks a privilege log that

identifies any materials withheld from discovery reflecting an investigation of the

accident in dispute, or statements made by Hasan Norjigitov related to the accident. In

                                              7
addition, Plaintiff seeks the names of individuals involved in investigating the accident,

and to the extent that Keen conducted an investigation of the accident in the ordinary

course of business, Plaintiff seeks detailed information about that investigation and any

documents generated. Without a privilege log, Plaintiff is precluded from assessing the

merits of Keen’s objection to these interrogatories.

       Therefore, Plaintiff is entitled to the following information and Keen is

ORDERED to provide same within seven days of the date of this Order:

       1.     The names of any individuals who performed or participated in an

investigation of the accident giving rise to the Complaint.

       2.     Details about any documents or statements generated from an investigation

that was conducted in the ordinary course of Keen’s business operations, if any, including,

but not limited to, an investigation performed for quality assurance, insurance, or

regulatory purposes.

       3.     A privilege log that complies with Fed. R. Civ. P. 26(b)(5)(A)(ii), which sets

forth any investigative information withheld on the basis of attorney work product.

Plaintiff has not asked for the production of these documents. Rather, she has asked

whether any such documents exist, and if so, the nature of the documents generated (i.e.

statements, diagrams, drawings, photographs, etc. . .). Defendant broadly asserts work

product protection without providing any support or explanation for the alleged

protection, which is clearly insufficient to meet the mandate of Fed. R. Civ. P.

26(b)(5)(A)(ii). See Kidwiler v. Progressive Paloverde Ins. Co., 192 F.R.D. 536, 542

(N.D.W. Va. 2000). Rule 26(b)(5)(A)(ii) requires Keen to provide enough information

about the documents that have been withheld to allow Plaintiff to determine if the

documents are indeed deserving of protection, while at the same time not revealing

                                             8
information that is protected. If Keen believes that it cannot prepare such a log, because

any form of identification would reveal protected information, then Keen may submit a

log that lists the documents by number, date of preparation, and author, and submit the

documents to the undersigned for in camera review.

      The Clerk is directed to provide a copy of this Order to counsel of record.

                                         ENTERED: November 26, 2018




                                            9
